Exhibit 10.2

AMENDED, RESTATED AND CONSOLIDATED NOTE

THIS AMENDED, RESTATED AND CONSOLIDATED NOTE is made, this 20th day of July,
2011, by and between SHC WASHINGTON, L.L.C., a Delaware limited liability
company (the “Borrower”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation (the “Lender”)

RECITALS:

A. Lender is currently the holder of that certain Note dated March 1, 2006, made
by Borrower originally to the order of Strategic Hotel Funding, L.L.C. in the
original principal sum of $128,000,000.00, as amended by letter agreement dated
March 1, 2006 (said Note, as so amended, the “Existing Note”). By Allonge of
even date herewith, the Existing Note has been endorsed, without recourse, to
the order of Lender.

B. The Existing Note is secured by, among other things, that certain Purchase
Money Deed of Trust dated as of March 1, 2006 (the “Existing Deed of Trust”),
from Borrower to the trustee named therein for the benefit of Strategic Hotel
Funding, L.L.C. and recorded among the Land Records of the District of Columbia
as Instrument No. 2006026283. The Existing Deed of Trust conveys the interest of
Borrower in certain real property situated in the District of Columbia, as more
particularly described in Exhibit A attached thereto, as security for the
payment of the indebtedness evidenced by the Existing Note.

C. The Existing Note has an outstanding principal balance as of the date hereof
equal to $128,000,000.00.

D. Borrower has executed that certain Promissory Note of even date herewith
payable to the order of Lender in the principal amount of $2,000,000.00 (the
“Gap Note”).

E. Lender and Borrower have agreed to consolidate the Existing Note and the Gap
Note into a single indebtedness in the original aggregate principal amount of
$130,000,000.00 and to modify and restate said indebtedness as more particularly
set forth below.

NOW THEREFORE, Borrower and Lender hereby agree as follows:

 



--------------------------------------------------------------------------------

I. FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby
acknowledged, the terms and provisions of (i) the annexed Note dated March 1,
2006, in the original principal amount of $128,000,000.00, with an outstanding
principal balance as of the date hereof of $128,000,000.00, and (ii) the annexed
Gap Note of even date herewith in the original principal amount of $2,000,000.00
(collectively the “Annexed Notes”), are hereby consolidated into a single
indebtedness in the original principal amount of One Hundred Thirty Million and
No\100 Dollars ($130,000,000.00) and are hereby amended and restated in their
entirety as hereinafter set forth, effective as of the 20th day of July, 2011:

NOTE

$130,000,000.00                                                              
                                         
                                                July 20, 2011

FOR VALUE RECEIVED, the undersigned, SHC WASHINGTON, L.L.C., a Delaware limited
liability company (the “Borrower”), promises to pay to the order of DEUTSCHE
BANK TRUST COMPANY AMERICAS, a New York banking corporation, (the “Lender”) on
the Maturity Date (as defined in the Loan Agreement referred to below) the
principal sum of ONE HUNDRED AND THIRTY MILLION AND NO/100 DOLLARS
($130,000,000.00) or, if less, the aggregate unpaid principal amount of the Loan
(as defined in the Loan Agreement) made by the Lender pursuant to that certain
Amended and Restated Loan and Security Agreement, dated as of July 20, 2011
among the Borrower, the various financial institutions as are or may become
parties thereto (including the Lender), and Deutsche Bank Trust Company
Americas, as Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”). Unless otherwise defined
herein or the context otherwise requires, capitalized terms used herein shall
have the meanings provided in the Loan Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Loan Agreement.

This Note is one of the Notes referred to in, and evidences Indebtedness
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Note and for a statement of the terms and conditions on
which the Borrower is permitted and required to make prepayments and repayments
of principal of the Indebtedness evidenced by this Note and on which such
Indebtedness may be declared to be immediately due and payable.

 

2



--------------------------------------------------------------------------------

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

Amounts due on this Note shall be payable, without any counterclaim, setoff or
deduction whatsoever, at the office of Lender or its agent or designee at the
address set forth on this Note or at such other place as Lender or its agent or
designee may from time to time designate in writing.

THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

II. This Amended, Restated and Consolidated Note is executed by the undersigned
as of the date hereof to affirm that the Borrower and the Lender agree to the
terms hereof, which terms, covenants and conditions shall inure to the benefit
of Lender and shall be binding upon Borrower and their respective successors and
assigns.

III. This Amended, Restated and Consolidated Note may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

(Signatures on next page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended, Restated and Consolidated Note has been duly
executed and delivered by the Borrower and approved by Lender as of the 20 day
of July, 2011.

 

BORROWER: SHC WASHINGTON, L.L.C., a Delaware limited liability company By:  

 

Name:  

 

Title:  

 

APPROVED: LENDER: DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as administrative agent on behalf of the Lenders By:  

/s/ George R. Reynolds

Name:  

GEORGE R. REYNOLDS

Title:  

DIRECTOR

By:  

/s/ James Rolison

Name:  

JAMES ROLISON

Title:  

MANAGING DIRECTOR

[Signature Page – Amended, Restated and Consolidated Note]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended, Restated and Consolidated Note has been duly
executed and delivered by the undersigned as of the 20 day of July, 2011.

 

    BORROWER:    

SHC WASHINGTON, L.L.C.,

a Delaware limited liability company

    By:  

LOGO [g213874g67l45.jpg]

   

Name: Robert T. McAllister

   

Title: Senior Vice President, Tax

[Signature Page – Amended, Restated and Consolidated Note]